DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 12/01/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 7 and 8 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 112(d) of claims 7 and 8 as being of improper dependent form.
The amendments do not overcome the provisional non-statutory double patenting rejection.

	Claims 1 and 21 have been amended.
	Claims 6-9 have been cancelled.
	Claims 1-5 and 10-21 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to applicant’s argument that Anemian does not provide for the specific bonding position formed by the office and rather, specifies a preferred bonding position which does not read on the amended claims, Examiner disagrees.
The rejection in the Non-final office action is based upon Formulae (1) and (2) (paragraphs 0010 and 0012, respectively). In Formula (1), W, which is analogous to instant Ar1, is represented as a single figure with no specific bonding location and specified as a compound represented by Formula (2) (paragraph 0012, lines 1-2). In Formula (2), no specific bonding pattern to the organometallic core is specified either.
Formula 70, pointed to by Applicant in the remarks dated 12/01/2021, is not mentioned until much later in the prior art and is used to modify the primary Formula (2), not replace it and does not eliminate all the other possible bonding positions that were set forth when Formula (2) was first set forth.
While Examiner acknowledges that Anemian states that Formula (70) represents a preferred bonding pattern for the W substituent, the bonding pattern selected by the Examiner is no less obvious than the preferred bonding pattern of Formula 70. It has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123. 
Furthermore, given the more general formula (2) and teachings of Anemian, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make a positional isomer of the organometallic compound of Anemian in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as an organometallic compound in the organic layer of the electroluminescent device of Anemian and possess the properties taught by Anemian.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity 
For at least these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-12, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al. (US 2014/0371825 A1).
With respect to claim 1, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 (paragraph 0024) and M’ is a phenyl group (paragraph 0021), k is zero and K is not present (paragraph 0023), n is zero and N’ is not present (paragraph 0025), r is zero  and rings A’ and B’ are not present (paragraph 0026), s is 0 and F’ is not present (paragraph 0027), t is 1 (paragraph 0028) and the corresponding R1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are C6 carbocyclic (benzene) group, A12 and A13 are a C5 heterocyclic group, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms, Z11 is a nitrogen atom, Ar1 is a group represented by formula 40A when X41-X48 are carbon atoms, L41 is a *-N(R43)-*’, X41 is a binding site to Formula 1, T11-T14 are each a single bond, L11 and L13 are a single bond, and a12 is zero so that A12 and A13 are not bonded.
Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having good solubility in a multiplicity of common organic solvents and are therefore  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Anemian teaches the organometallic compound of claim 1, and M11 is platinum.
With respect to claim 3, Anemian teaches the organometallic compound of claim 1, and A11 to A14 are each independently selected from a benzene group and a pyridine group.
With respect to claim 4, Anemian teaches the organometallic compound of claim 1, and A11 and A14 are each independently represented by formula 2-1, when X21-X23 are all carbon and form benzene, and A12 and A13 are each independently represented by formula 2-9 and X24 is nitrogen and X25 and X26 are carbon and form pyridine.
With respect to claim 5, Anemian teaches the organometallic compound of claim 1, and Y11 and Y14 are each carbon, and Y12 and Y13 are each nitrogen.
With respect to claim 10, Anemian teaches the organometallic compound of claim 1, and Ar1 is a group represented by Formula 40-9 when R43 is a C6 aryl group.
With respect to claim 11, Anemian teaches the organometallic compound of claim 1 and T11 to T14 are each a single bond.
With respect to claim 12, Anemian teaches the organometallic compound of claim 1, and L11 and L13 are a single bond and a12 is 0 so that L12 is not present.
With respect to claims 14 and 15, Anemian teaches the organometallic compound of claim 1, and a12 is zero, and a11 and a13 are each 1.
With respect to claim 16, Anemian teaches the organometallic compound of claim 1, and R11-R14 are hydrogen atoms, and L11 and L13 are single bonds so that R15 and R16 are not present.
With respect to claims 18-20, Anemian teaches the organometallic compound of claim 1, and Anemian teaches an organic light emitting device (OLED) (paragraph 0079, lines 10-12) comprising a first electrode (cathode), a second electrode (anode), an organic layer between the first and second electrode, and the organic layer comprises the organometallic compound (paragraph 0079, lines 3-6), more specifically, the emission layer (paragraph 0081), and the emission layer further comprises a host such as a phosphine oxide host (paragraph 0082, lines 1-3 and paragraph 0083, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Anemian in combination with a phosphine oxide host compound in the emitting layer of an OLED comprising an anode, cathode, and organic layer, as Anemian teaches this is a known device structure, host material, and application of organometallic compounds which was known in the art prior to the effective filing date of the claimed invention.
With respect to claim 21, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 (paragraph 0024) and M’ is a phenyl group (paragraph 0021), k is zero and K is not present (paragraph 0023), n is zero and N’ is not present (paragraph 0025), r is zero  and rings A’ and B’ are not present (paragraph 0026), s is 0 and F’ is not present (paragraph 0027), t is 1 (paragraph 0028) and the corresponding R1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are C6 carbocyclic (benzene) group, A12 and A13 are a C5 heterocyclic group, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms, Z11 is a nitrogen atom, Ar1 is a substituted O-containing C12 heterocyclic group, T11-T14 are each a single bond, L11 and L13 are a single bond, and a12 is zero so that A12 and A13 are not bonded.
Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having good solubility in a multiplicity of common organic solvents and are therefore very highly suitable for processing from solution, excellent lifetime, excellent efficiency, low  See Section 2143 of the MPEP, rationales (A) and (E).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al. (US 2014/0371825 A1) as applied to claims 1-5, 10-12, 14-16, and 18-21 above, and further in view of Tsai et al. (US 2013/0168656 A1).
With respect to claim 13, Anemian teaches the organometallic compound of claim 1, as discussed above. However, Anemian does not teach that L11 is *-N(R15)-*’, and R15 and R11 are linked to form an unsubstituted C1-C60 heterocyclic group.
Tsai teaches phosphorescent platinum complexes containing tetradentate ligands with three 6-membered metallocycle units with desirable electronic properties when incorporated into OLED devices (abstract).
Tsai teaches that platinum complexes of FIG 1 (below), which have three 6-membered metallocycle units, demonstrate unexpectedly small HOMO-LUMO energy gaps and high triplet states (paragraph 0051)

    PNG
    media_image4.png
    323
    490
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a platinum complex with three 6-membered metallocycle units as the ring system in the compound of Anemian in order to form a compound with small HOMO-LUMO energy gaps and high triplet energy states, as taught by Tsai.
This would form the compound below.

    PNG
    media_image5.png
    490
    423
    media_image5.png
    Greyscale

This compound meets the requirements of instant claim 13 when L11 is *-N(R15)-*’, and R15 and R11 are linked to form a substituted or unsubstituted C1-C60 heterocyclic group.
With respect to claim 17, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 (paragraph 0024) and M’ is a phenyl group (paragraph 0021), k is zero and K is not present 1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having good solubility in a multiplicity of common organic solvents and are therefore very highly suitable for processing from solution, excellent lifetime, excellent efficiency, low  See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound does not read on any of the compounds of the instant claim.
Tsai teaches phosphorescent platinum complexes containing tetradentate ligands with three 6-membered metallocycle units with desirable electronic properties when incorporated into OLED devices (abstract).
Tsai teaches that platinum complexes of FIG 1 (below), which have three 6-membered metallocycle units, demonstrate unexpectedly small HOMO-LUMO energy gaps and high triplet states (paragraph 0051)

    PNG
    media_image4.png
    323
    490
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a platinum complex with three 6-membered metallocycle units as the ring system in the compound of Anemian in order to form a compound with small HOMO-LUMO energy gaps and high triplet energy states, as taught by Tsai.
This would form the compound below.

    PNG
    media_image5.png
    490
    423
    media_image5.png
    Greyscale

This compound is identical to Compound 9 of the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-16, and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, and 18-20 of copending Application No. 15/868,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
While application’853 cites a boron bridge, the instant application names boron as one species, and so ‘853 reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786